Citation Nr: 1747912	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to a disability evaluation in excess of 10 percent for service-connected thoracolumbar spine strain.

5.  Entitlement to an initial compensable disability evaluation for right shoulder strain and tendinopathy prior to September 19, 2012, and in excess of 10 percent thereafter. 

6.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1994 to May 1997, February 2003 to May 2003, and August 2004 to January 2012.  The Board notes that the Veteran's period of service from February 3, 2011 through January 26, 2012, is considered dishonorable for VA purposes, as found in the August 2012 administrative decision.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012, November 2012, February 2014, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In those decisions, the issues noted on the title page, amongst other issues, were denied respectively.  The Veteran appealed the underlying decisions in Notice of Disagreements received in November 2012 and March 2014.  

This case was before the Board in June 2015, at which time the Board denied increased evaluations for the Veteran's lumbar spine, right shoulder, bilateral pes planus, and gastroesophageal reflux disease (GERD) disabilities, as well as earlier effective dates for the awards of service connection for his posttraumatic stress disorder (PTSD), GERD, lumbar spine and right shoulder disabilities, and entitlement to a temporary total rating under 38 C.F.R. § 4.29 for any period other than from December 13, 2013 through March 31, 2014.  The Board remanded the issues of entitlement to service connection for TBI, headaches, bilateral eye, myocarditis, respiratory, hypertension, skin and alcohol abuse disorders, increased evaluation for PTSD, and entitlement to TDIU for further development.  

Following the June 2015 decision, the Veteran timely appealed all of those issues to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the June 2015 decision as to issues of increased evaluation for the Veteran's lumbar spine and right shoulder disabilities and remanded those matters to the Board for compliance with the terms of the JMR.  Pursuant to the JMR, the Court dismissed the appeal as to the pes planus and GERD ratings issues, the effective date issues, and the issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29.

This case was most recently before the Board in September 2016, at which time the Board denied the issues of entitlement to service connection for myocarditis, hypertension, skin alcohol abuse, and eye disorders.  In addition, the Board denied an initial increased evaluation in excess of 50 percent for PTSD, for the periods excluding December 13, 2013 through March 31, 2014.  The Board remanded the issues of entitlement to service connection for TBI, respiratory, and headache disorders, increased evaluation claims for the lumbar spine and right shoulder disabilities, and entitlement to TDIU for further development.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for TBI, entitlement to an initial compensable disability evaluation for right shoulder strain and tendinopathy prior to September 19, 2012, and in excess of 10 percent thereafter, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's headache disability is related to medications prescribed for his service-connected PTSD disability.

2.  The evidence of record does not show a current respiratory disorder that is related to the Veteran's active duty service.

3.  Throughout the rating period on appeal, the Veteran's low back disability manifested with limitation of flexion to 80 degrees and a combined range of motion to 195 degrees at worst; considering complaints of pain and functional impairment, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a disability rating in excess of 10 percent for thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

II. General Legal Criteria

Service Connection 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016). 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 





	(CONTINUED ON NEXT PAGE)
III. Factual Background and Analysis

Service Connection - Headache 

The Veteran contends that his current headache disability is due to medications prescribed for his service-connected PTSD disability.  He does not contend, nor does the evidence of record demonstrate, that his current headaches are directly related to active service.  Additionally, in several statements and most recently in a December 2016 statement, the Veteran asserted that his current headaches started within one hour after he began taking Zoloft for his service-connected PTSD disability.  

In March 2016, the Veteran underwent a VA examination.  At that time, he reported that he experienced right temple sharp headaches that began three months ago.  Upon examination, the examiner diagnosed tension headaches.  The examiner opined that it was "less likely" that the Veteran's current headaches were due to active service or his claimed TBI disorder. 

In a November 2016 addendum opinion to the March 2016 VA examination, the examiner provided several negative secondary opinions.  Significantly, the examiner found that it was "less likely than not" that the Veteran's current headaches were caused or aggravated by his service-connected PTSD disability or medications prescribed for the disability.  In providing this opinion, the examiner noted that the evidence of record showed that the only medications the Veteran took at the time of the reported onset of tension headaches, which include headaches as a side effect were Risperdal and Zoloft.  The examiner concluded that the record did not document complaints of headaches due to such medications.  The Board finds the examiner's conclusion inadequate, as the record clearly documents the Veteran's complaints of headaches since he began taking Zoloft to treat his service-connected PTSD disability.   

Accordingly, the Board finds that the evidence of record supports a grant of service connection for headaches due to medications prescribed for the Veteran's service-connected PTSD disability.  

The medical evidence of record establishes that the Veteran has a current tension headache disability.  Furthermore, the Board finds the Veteran's statements concerning the nature of his symptoms and onset since he began taking prescription Zoloft, subsequent to his diagnosis of PTSD, to be competent and credible.  

The Board acknowledges that the November 2016 VA opinion is presented as against the Veteran's claim.  However, in crafting his opinion, the VA examiner in significant part, noted that the record demonstrates that the only medications the Veteran took at the time of the reported onset of tension headaches, which include headaches as a side effect, were Risperdal and Zoloft.  The Board finds the examiner's medical conclusion demonstrates that the Veteran's current tension headaches were, in fact, caused by the prescribed medication Zoloft for the service-connected PTSD disability.  

The Board concludes that the evidence of record supports secondary service connection for a headache disability and is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in the favor of the Veteran.  Accordingly, entitlement to service connection for a headache disability is warranted.  

Service Connection - Respiratory  

The Veteran contends that his current respiratory disability is due to active service.  Specifically, he indicated that he initially experienced symptoms of shortness of breath in 2008.  

Service treatment records are negative for complaints or a diagnosis associated with shortness of breath.  

The Veteran underwent a VA examination in September 2012.  At the time, the Veteran reported that he got winded easier than he used to; specifically, he stated that he experienced shortness of breath when he exercised to a greater degree with less exertion than he had in previous years.  The Veteran denied the use of inhalers, as well as diagnoses of asthma or another chronic pulmonary condition.  The Veteran reported that he smoked a pack of cigarettes a day for the past several years.  

Upon examination and review of the record, the examiner also noted minimal left mid-lung linear scarring on x-ray, otherwise a normal chest.  He also indicated that PFTs showed mild restriction with some changes likely due to a longstanding smoking history.  The examiner found that the Veteran did not have a current respiratory diagnosis.  The examiner noted that the Veteran underwent a work-up for myocarditis related to the smallpox vaccine during service in approximately 2002.  He also noted that the evidence of record and the Veteran's assertions indicate that his shortness of breath began in 2008-2009.  In this regard, the examiner determined that there was no specific diagnosis of a respiratory disorder; however, he concluded that the complaints of shortness of breath were likely due to his longstanding history of smoking.  The examiner did not consider whether the Veteran had an undiagnosed Gulf War illness manifested by shortness of breath. Thus, the Board remanded the issue for another opinion. 

The Veteran has also asserted that his joint pain is related to Gulf War Syndrome. Because the Veteran served in the Southwest Asia (SWA) Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2016).  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the SWA Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the SWA Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317 (a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317 (a)(2)(ii).

The Veteran underwent a VA examination in March 2016.  At the time, the Veteran reported that he experienced symptoms of hacking and vomiting with exercise since 2005.   

Upon examination and review of the record, the examiner found that it was "less likely than not" that the Veteran's complaints of shortness of breath were related to active service, to include service in the Persian Gulf.  The examiner noted that the Veteran currently experienced symptoms of gagging and vomiting brought on by exercise; however, he also noted that the medical records of record were negative for complaints of breathing problems.  The examiner concluded that an undiagnosed illness resulting from service in the Persian Gulf would cause symptoms randomly, and would not be triggered by a specific activity, such as exercise.  
 
The Veteran underwent a VA examination in May 2016.  The examiner performed PFT testing.  The examiner indicated that there were no other significant diagnostic test findings or results.  Upon review of the record, the examiner found that there was no current respiratory condition.

While the Veteran's statements are competent evidence as to whether he experienced shortness of breath during service and after service, and to describe the extent of any symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose a respiratory disorder or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported that he experienced shortness of breath in service and after service, and described the symptoms he experienced to the VA examiner, who considered this competent evidence and, based on their ability, knowledge, and experience in the medical field, provided competent medical opinions that the Veteran did not have a current diagnosis of a respiratory disorder or an undiagnosed illness. 

Congress has specifically limited entitlement to service-connection benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Here, although the Veteran complains of shortness of breath, the evidence does not show that the Veteran has a respiratory disorder, nor has such a diagnosis been present at any time during the period of the appeal.  Thus, without a current diagnosis of respiratory disorder, service connection is not warranted.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a respiratory disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating - Lumbar Spine

The Veteran contends that his low back disability manifested to a degree that more nearly approximates a disability rating in excess of 10 percent.  
The Veteran's thoracolumbar spine strain is rated under Diagnostic Code 5237 for degenerative arthritis of the spine, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted          for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id, Note (2), Plate V.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.     38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, incapacitating episodes having a total duration of at least one week but less than    two weeks during the past twelve months warrants a 10 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months warrants a 40 percent disability rating.  Incapacitating episodes having a total duration of at least six weeks during the      past twelve months warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, IVDS Formula, Note (1).

The question for the Board is whether the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 10 percent.

The evidence of record does not show forward flexion of the thoracolumbar spine limited to at least 60 degrees, combined range of motion of the thoracolumbar spine to at least 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On the contrary, VA examinations in May 2012, September 2012, and November 2016 show forward flexion to no worse than 80 degrees and combined range of thoracolumbar motion to no worse than 195 degrees considering the points at which the Veteran demonstrated objective evidence of pain on motion (although in some instances, even post repetition, he demonstrated movement beyond the point of pain).  Indeed, during the most recent VA examination in November 2016, forward flexion of the thoracolumbar spine was not limited, as it was to 90 degrees, which is "normal."  See 38 C.F.R. § 4.71a, Note (2), Plate V.
Additionally, the May 2012, September 2012, and November 2016 VA examiners did not find any evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Further, the record does not demonstrate any evidence of ankylosis.  

Similarly, VA treatment notes do not demonstrate forward flexion limited to at least 60 degrees, combined range of motion of the thoracolumbar spine to at least 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's treatment records demonstrate complaints of back pain, such as in April 2010, July 2012, March 2013, April 2013, October 2013, April 2014, and December 2016.  However, such records do not show limitation of motion to such a degree as to warrant a higher disability evaluation.  On the contrary, in August 2012, November 2012, and March 2013, musculoskeletal examination was normal.  In October 2013, the Veteran was noted to have full range of motion of all his joints, and was able to forward flex to touch his fingertips to his ankles.  In April 2014, musculoskeletal examination revealed generally good range of motion with crepitus, and no gross abnormalities were noted.  Likewise, VA treatment records do not demonstrate evidence of guarding or spasms resulting in abnormal gait or spinal contour.  

The Board has considered the Veteran's statements throughout the record regarding the impact of his thoracolumbar spine disability.  In March 2013, in connection with compensated work therapy (CWT), the Veteran reported his low back disability, but stated that he had no physical limitations due to the disability.  Additionally, in April 2014, during a medical clearance for CWT, the Veteran reported that he was able to lift up to 100 pounds, perform occupational bending, work an eight hour shift, negotiate stairs, tolerate repetitive motion, walk two to five hour shifts, and affirmed that he had rapid mental and muscular coordination without chronic pain.  Moreover, also in April 2014, the Veteran denied the need for any medication management, evaluation, or treatment for his chronic low and mid back pain.  In addition, in March 2017, the Veteran denied experiencing back pain, although VA treatment records show that he was prescribed pain medication for his spine disability.  Significantly, also in March 2017, the Veteran reported, "my back really hasn't been a problem since I've been here; I've been better."

Throughout the rating period on appeal, the Veteran's thoracolumbar spine strain resulted in limited flexion to 80 degrees and combined range of motion to 195 degrees at worst, even considering complaints of pain and functional impairment.  The Veteran did not present with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The record also did not indicate incapacitating episodes having a total duration of at least two weeks but less than four weeks during a twelve month period.  Therefore, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 10 percent.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings in the aforementioned examinations included the consideration of the onset of pain and repetitive use in the measurement of range of motion.  Indeed, while the Veteran reported flare-ups that caused pain and stiffness during the September 2012 VA examination, he reported no specific functional limitations to standing or walking and was able to run and jog without significant functional limitations.  Likewise, the Veteran stated that he experienced "periodic" flare-ups during the November 2016 VA examination, as well as functional loss or impairment of the thoracolumbar spine when he swam and twisted around in bed.  In this regard, the November 2016 VA examiner acknowledged the Veteran's reports of pain, flare-ups, and functional loss during the aforementioned activities; however, upon examination, the examiner concluded that such complaints did not result in any functional loss.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this instance, the Veteran does not experience any neurological symptoms related to his spine disability.  The VA examiners have consistently stated that the Veteran does not experience any signs or symptoms of radiculopathy.  
Specifically, all motor, reflex, and sensory examinations were normal.  Therefore, the Board will not assign a separate disability rating for neurological manifestations.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a disability evaluation in excess of 10 percent for the service-connected thoracolumbar spine strain.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a headache disability is granted.  

Service connection for a respiratory disability is denied. 

Entitlement to a disability evaluation in excess of 10 percent for a service-connected thoracolumbar spine strain is denied.


REMAND

With regard to the Veteran's TBI claim, the Board finds the April 2016 VA addendum opinion to the March 2016 VA examination inadequate to adjudicate the claim.  The April 2016 VA examiner concurred with the Veteran's current diagnosis of TBI, which the March 2016 examiner attributed to the Veteran being punched in the head during combat training in service.  The April 2016 examiner noted that upon evaluation the Veteran demonstrated "mildly impaired range for memory." The examiner concluded that such testing was not consistent with any neuropsychological impairment due to the Veteran's TBI; however, the examiner failed to provide a rationale for this conclusion or an etiology for the Veteran's mildly impaired range for memory.  Further, the record reflects the Veteran's ongoing complaints of dizziness, and the examiner did not address whether such symptom is a residual of the TBI.  Moreover, the examiner did not address whether any of the aforementioned potential residuals of the TBI are attributable to the Veteran's service-connected PTSD and/or the service-connected headache disability herein.  Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's increased disability evaluation claim for his right shoulder strain and tendinopathy prior to September 19, 2012, and in excess of 10 percent thereafter, the JMR noted in the introduction of this decision that the Board previously erred in relying on the 2012 VA examination because the examiner did not properly address additional impairment on flare-up under Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran underwent another examination in November 2016.  With respect to flare-ups of his right shoulder, the Veteran reported that "range of motion has bothered it a little."  The examiner noted that the Veteran had other pertinent physical findings, complications, signs or symptoms related to the service-connected right shoulder.  The examiner, however, concluded that it was impossible to determine whether or not pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups or after repeated use over a period of time, as the Veteran was not examined during a flare-up.  The Board finds this opinion inadequate to adjudicate the claim.  Specifically, although the November 2016 VA examiner acknowledged that the Veteran was not experiencing a flare-up of his right shoulder, prior to finding that a specific opinion could not be provided, the examiner must elicit information from the Veteran regarding his flares' severity, frequency, duration, or functional loss manifestations.  See Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017) (precedential panel decision).  

Thus, the Board must remand this issue for an adequate VA examination in order to elicit the necessary information from the Veteran regarding his flare-ups, so that the VA examination can provide an adequate medical opinion.

Finally, in light of the remanded issues above, the Board finds that the issue of TDIU is intertwined with those issues and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611  (1992).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the April 2016 opinion, if available.

The examiner should review the entire record, including service treatment records.  Based on review of the record, the examiner should state a medical opinion as to whether the Veteran's TBI that was attributed to the Veteran being punched in the head during combat training in service resulted in any residuals.  Specifically, the examiner must address the Veteran's complaints of dizziness noted throughout the record, as well as his "mildly impaired range memory," noted in the April 2016 VA opinion.  If it is determined that the Veteran has current residuals of the TBI, for each residual symptom identified, the examiner should state whether such symptom(s) also is/are at least as likely as not attributable to the Veteran's service-connected PTSD and/or service-connected headache disability herein.  

A complete rationale must be provided for any opinion provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. Schedule the Veteran for VA examination in order to determine the current severity of his right shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the.  All tests deemed necessary should be conducted and the results reported in detail. 

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to any periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner should also specifically address whether there is any ankylosis of the right scapulohumeral articulation; any impairment of the right humerus to include loss of head of/flail shoulder, nonunion of/false flail joint, fibrous union of, recurrent dislocation at the scapulohumeral joint, or malunion of; or, any impairment of the right clavicle or scapula including dislocation, malunion, or nonunion of.

The examiner should specifically address the Veteran's lay statements regarding symptomatology associated with his right shoulder disability, particularly during flare-up and repetitive use.  The examiner must describe all functional loss associated with the right shoulder disability. 

Finally, the examiner should address the previous November 2016 VA examination and attempt to estimate the additional functional impairment during flare-up or because of pain or increased pain that was present at that time.

A complete rationale must be provided for any opinion provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


